 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   ERIN SNIDER, #304781
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   JOSE A. CARRERA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-po-00206-SAB
12                   Plaintiff,                    STIPULATION TO ADJUST BRIEFING
                                                   SCHEDULE AND CONTINUE EVIDENTIARY
13           vs.                                   HEARING; ORDER
14   JOSE A. CARRERA,
                                                   DATE: May 2, 2019
15                   Defendant.                    TIME: 10:00 a.m.
                                                   JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Gary Leuis, counsel for plaintiff, and Assistant Federal
19   Defender Erin Snider, counsel for defendant Jose A. Carrera, that the briefing schedule for the
20   motion to suppress be adjusted as follows: motion to be filed by April 4, 2019, response due
21   April 18, 2019, reply due April 25, 2019. The parties further stipulate that the evidentiary
22   hearing, currently scheduled for April 4, 2019, at 10:00 a.m., be continued to May 2, 2019, at
23   10:00 a.m.
24          Defense counsel just recently received Mr. Carrera’s file and requires additional time to
25   review discovery and assess whether a motion to suppress is warranted.
26   ///
27   ///
28   ///
 1                                                 Respectfully submitted,
 2                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
 3
 4   Date: March 4, 2019                           /s/ Gary Leuis
                                                   GARY LEUIS
 5                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
 6
 7                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 8
 9   Date: March 4, 2019                           /s/ Erin Snider
                                                   ERIN SNIDER
10                                                 Assistant Federal Defender
                                                   Attorney for Defendant
11                                                 JOSE A. CARRERA
12
                                                 ORDER
13
14            The Court finds that there is good cause for the requested continuance and hereby orders
15   that the briefing schedule for the motion to suppress is adjusted as follows: motions to be filed by
16   April 4, 2019, response due April 18, 2019, reply due April 25, 2019. The evidentiary hearing,
17   currently scheduled for April 4, 2019, at 10:00 a.m., is continued to May 2, 2019, at 10:00 a.m.
18   The defendant is ordered to appear on May 2, 2019.
19
20   IT IS SO ORDERED.
21   Dated:     March 4, 2019
22                                                      UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27

28
